DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The limitation “multi-level cyclone separator” is interpreted to mean a plurality (i.e. at least 2) of serially arranged stages of cyclone separators; each stage including 1 or more cyclone separators. The limitation (claim 6) of “2 to 4-level cyclone separators” is understood to be an arrangement of 2 to 4 cyclone separators in a sequence. The limitation “the exterior of the inner pipe is provided with an intermediate pipe, the exterior of the intermediate pipe is provided with an outer pipe” is understood to be providing the pipe arrangement (i.e. pipe inside a pipe inside a pipe) illustrated in figures 2-3. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the multi-level cyclone separator is used to perform steam recovery on a reaction product in the cold wall-type reactor…” (emphasis added) renders the claims indefinite. Based upon a review of the instant disclosure, the cyclone does not appear to be performing any steam recovery on a reaction product that is disposed in (i.e. inside of, within) the cold wall type reactor. Rather, the product is fed from the reactor to the cyclone(s). Accordingly, it appears the limitation should read ““the multi-level cyclone separator is used to perform steam recovery on a reaction product from the cold wall-type reactor…”.
Regarding claim 2, the recitations of “two cooling medium inlets” and “two cooling medium outlets” creates confusion. Are these further defining the cooling medium inlets and cooling medium outlet of claim 1 or setting forth additional inlets/outlets?
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
CN 107935287 is the closest art of record to the larger system; noting in particular figure 1. However, ‘287 does not provide the particular multi-level cyclone separator or the reactor arrangement; in particular the inner, intermediate, outer pipe, and cooling inlet/outlet locations.
WO 2012/151794 discloses a similar reactor; but lacks the particular the inner, intermediate, outer pipe, and cooling inlet/outlet locations as well as the details of the larger system (i.e. cyclones, tanks).
CN 103508547 is similarly deficient in reactor design and in particular lacks the pipe inside a pipe inside a pipe design of claim 1 and instant figures 1-3 for the inner/intermediate/outer pipes. Additionally, it lacks the larger system details as a whole as well as side cooling medium outlets(s).
Hong (USP 4,822,497) discloses a conventional wet oxidation reactor. Said reactor is not a cold-wall (e.g. double wall) reactor.
McGinness (USP 5,384,051) provides a supercritical oxidation reactor but similarly lacks the inner/intermediate/outer pipe detail.
Hazlebeck (US 2002/0086150) provides a system with heat circulation fluid on the side walls as opposed to the top/bottom as required.
Zhang (USP 10,457,579) provides the closest reactor of record including the inner/intermediate/outer pipe configuration (see figures 1-2). However, Zhang fails to provide any cooling paths in the top of the reactor with that inlet pipe configuration. Zhang is further silent as to the particular cyclone configuration on the downstream side of the reactor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759